929 F.2d 109
In re PAN AMERICAN CORPORATION;  Pan American World Airways,Inc.;  Pan American Shuttle, Incorporated;  Pan Am Express;PAA Corporation;  Allmat International, Incorporated;  AlertManagement Systems, Incorporated;  Pan American CommercialServices, Incorporated, Debtor.SECTION 1110 PARTIES, et al., Respondents-Appellees,v.PAN AMERICAN CORPORATION, Debtor-Appellant.
No. 1519, Docket 91-5023.
United States Court of Appeals,Second Circuit.
Argued April 2, 1991.Decided April 2, 1991.

Jerome E. Hyman, New York City (Thomas J. Moloney, Robert P. Davis, Howard S. Zelbo, James L. Bromley, Shari Siegel, Jean E. Kalicki, Cleary, Gottleib, Steen & Hamilton, New York City, of counsel), for debtors in possession-appellants.
Marvin E. Jacob, New York City (Bruce R. Zirinsky, Bruce N. Shortt, Stephanie R. Schwartz, Gordon W. Johnson, Steve Levitan, Kurt Bjorklund, Weil, Gotshal & Manges, Jon Yard Arnason, John J. Reilly, Alan Heblack, Andrea Fischer, Haight, Gardner, Poor & Havens, James W. Giddens, David LeMay, Hughes, Hubbard & Reed, John I. Karesh, Jill Levi, Feltman, Karesh, Major & Farbman, New York City, of counsel), for appellees General Elec. Capital Corp., Wilmington Trust Co., Owner Trustee, Evergreen Intern. Airlines, Inc., Cobblestone Corp., U.S. Concord, Inc., IBJ Schroder Leasing Corp., Greyhound Financial Corp. De Nationale Investeringsbank N.V., Credit Lyonnais/PK AIR-FINANCE and Aeron Aviation, Inc.
Mike O. Sigal, Jr., New York City (Brian Trust, Daniel J. Sullivan, Simpson, Thatcher & Bartlett, Stephen H. Gross, Alan Kanzer, Walter Conston Alexander & Green, New York City, Kathrine A. McLendon, King & Spaulding, Atlanta, Ga., Michael Havers, Perkins Coie, Seattle, Wash., Eloise L. Morgan, Robert Gray, Winthrop, Stimson, Putnam & Roberts, New York City, Steven J. Howell, Honigman Miller, Schwartz & Cohn, Detroit, Mich., of counsel), for appellees C.I.T. Leasing Corp., CIT Group/Equipment Financing, Inc., PS Group, Inc., Grand Central Partners Nos. 1-3, U.S. Airlease, Inc., Airlease Ltd., CL Aircraft VII, Inc., British Aerospace, Inc., Jet Acceptance Corp., Pacific Harbour Capital, Inc., Four-Seven A, Inc., Aeronautics I, Inc., Bank of New York, as Trustee.
William C. Clarke, New York City (William R. Brennan, Lord Day & Lord, New York City, of counsel), for amici curiae America West Airlines, Inc., American Airlines, Inc., Northwest Airlines, Inc., USAir, Inc.
William J. Rochelle III, New York City (Courtney Katzenstein, Fulbright & Jaworski, New York City, Zack A. Clement, Hugh E. Tanner, Joseph G. Epstein, Lucas T. Elliot, Fulbright & Jaworski, Houston, Tex., James L. Patton, Jr., William D. Johnston, Laura D. Jones, Young, Conaway, Stargatt & Taylor, Wilmington, Del., Paul P. Welsh, Karen A. Jacobs, Morris, Nichols, Arsht & Tunnell, Wilmington, Del., of counsel), for amici curiae Continental Airlines, Inc.
Bennett Boskey, Washington, D.C.  (Ellis Lyons, Edward A. Groobert, Morris Klein, Volpe, Boskey and Lyons, Washington, D.C., of counsel), for amicus curiae American Ass'n of Equipment Lessors.
Before LUMBARD, WINTER, and WALKER, Circuit Judges.
PER CURIAM:


1
Debtors in possession Pan Am Corporation, et al., appeal from an order affirming the bankruptcy court's ruling that lessors' actions to recover airplanes and equipment leased to Pan Am in certain sale-leaseback transactions may be exempted from the automatic stay by operation of Section 1110 of the Bankruptcy Code.  See 11 U.S.C. Sec. 1110 (1988).  We now affirm the district court's order for substantially the reasons stated by Judge Mukasey.  See In re Pan Am Corporation, 125 B.R. 372 (S.D.N.Y.1991).


2
The stay pending appeal will be extended until noon, April 5, 1991, in order to allow appellants to seek temporary relief from the Supreme Court.  It shall thereafter expire.